 in: the Matter Of CONRO MANUFACTURING COMPANYandAMALGAMATEDCLOTHING WORKERS- OF AMERICACase No. C-23.3/. 1?ecided September 30, 1949?Jurisdiction:garment manufacturing industrySettlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr: Elmer P. Davis,for the Board.Mr. J. Cassidy,of Dallas, Tex., for the Company.Mr. George Lam bert,of Dallas, Tex., for the Union.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDORDERSTATEME\T OF THE CASE 'Upon charges and amended charges duly filed by AmalgamatedClothing Workers of America, herein called the-Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region (Fort Worth, Texas), issued itscomplaint dated Septen-iber 3, 1942, against Conro Manufacturing Com-pany,' Dallas, Texas, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfai labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (3).and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint, accompaniedby notices of hearing, were duly,served upon the respondent and theUnion.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent (1) discouraged membership in theUnion by transferring an employee, one Pauline Weatherford, -fromher regular position to a more arduous and less agreeable one on orcharging" the said Pauline Weatherford and thereafter, refusing toreinstate her to her former position, because she had joined or assistedthe Union or engaged in other concerted activities for the purposesof collective bargaining, and by transferring or demoting an employee,44N L R.B,No 119654 CON'ROMANUFACTURING- COMPANY655one LavadaLindley; from her position as forelady to one less agreeableand less remunerative, on or about November 25, 1941, and on or about.January 3, 1942, discharging said employee and, thereafter, refusingto reinstate her to her former position, because she joined or assistedthe Union or engaged in other concerted activities fdr the purposes ofcollective bargaining; (2) on or about September 25, October 2 and 8,1941, vilified, discouraged and expressed disapproval of the Union;on or about October 10, 1941, and on various dates thereafter up to andincluding January 14, 1942, interrogated its employees concerning theirunion affiliations; on or about October 15, 1941, destroyed a number ofthe Union's application cards; on or about December 30, and duringJanuary 1942, threatened to close its plant rather than bargain withthe Union; urged, persuaded, threatened, and warned its employees torefrain from assisting, becoming_ members of, or remaining membersof the Union, and (3), by the foregoing acts, interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed them under Section 7 of the Act.On or about September 14, 1942, respondent filed its answer to thecomplaint. which denied that the respondent had engaged in thealleged unfair labor practices.On September 11, 1942, before a hearing was held, the respondent,the Union, and counsel for the Board entered into a stipulation insettlement of the case, subject to the approval of the Board.Thisstipulation provides as follows:It, is hereby stipulated and agreed by and between the under-signed parties that1.Upon a charge filed by Amalgamated Clothing Workers ofAmerica, hereinafter referred to as the "Union," the NationalLabor Relations Board, hereinafter referred to as the "Board,"by the Regional Director for the Sixteenth Region, Fort Worth,Texas, acting pursuant to authority granted in Section 10 (b) ofthe National Labor Relations Act, 42 stat. 449, hereinafter re-ferred to as the "Act," and acting pursuant to its Rules and Regu-lations, Series 2, as amended, issued its Complaint and Noticeof Hearing on the 3rd day of September, 1942, against Respond-ent, Conro Manufacturing Company.2.All parties hereto acknowledge service of the Complaintand'Notice of Hearing and a copy of the Charge, and all partieshereto acknowledge the service and filing of,Respondent's Answerdenying each and eveiy unfair labor practice allegation containedin the Complaint, and all parties expressly acknowledge dueand timely service of the herein-mentioned Complaint and answerand waive further pleadings, hearings, and making of findingsof fact and conclusions of law by the Board. 656DECISIONSOF NATIONAL,LABOR RELATIONS BOARD3.The Respondent is a Texas corporation,and has its principaloffice and place of business in the City of Dallas, County of Dallas,State of Texas, and it is and has been continuously engaged inthe manufacture,sale and distribution of men'swearing apparel,clothing, and barracks bags and in this business purchased prod-ucts for use-in such manufacturing business in various states ofthe UnitedStates, and causes and has caused a substantial amountof the product manufactured, sold and distributed by it in itsbusiness to be supplied,delivered and transported in interstatecommerce from its place of business in Dallas, Texas.Apprdxi-mately,eighty(8010)percent of the raw materials originate-in,States of the United States other than the State of Texas, and atleast twenty(20%)per cent of the finished products are shippedto States other than the State of Texas.Raw materials used inthe production of its finished products during the last six monthsof 1941 were valued at approximately $1,500,000.00, which is ap-proximately normal.The Respondent normally employs about800 employees.4.The Respondent concedes that its operations affect commercewithin the meaning of Section 2, subsections (6) and (7) of theAct.5.Amalgamated ClothingWorkers of America is a labororganization within the meaning of Section 2, subsection (5)of the Act.6.This Stipulation, together with the charge, Complaint, andNotice of Hearing, and Respondent's Answer, may be filed withthe Chief Trial Examiner of the Board in Washington, D. C.,and when said papers have been so filed, they shall constitutethe entire record herein.7.It is further stipulated that upon the entire record in thiscase, as set forth in Paragraph 6 hereof, an order may forthwithbe enteredby theBoard providing as follows :The Respondent,its officers, agents, successors,and assigns shall1.Refrain from(a)discouragingmembership of its employees in Amalga-mated Clothing Workers of America, or any other labor organiza-tion, by transferring, laying off, discharging, or refusing to rein-state any of its employees, or by discriminating in any othermanner in regard,to their hire or tenure of employment, or anyterm or'condition of their employment;(b) in any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organiza-tion, to form,join, or assist labor organizations;to bargain, collectively through representatives of their own choosing, and to CONRO MANUFACTURING COMPANY657engage in concerted activities for the purpose of collective bar-gaining or-other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act.2.Take the following actions which will effectuate the policiesof the Act :(a)Pay unto Pauline Weatherford the sum which she wouldhave received as wages for the period from the time of her dis-charge on November 28, 1941 until the-time of her reemploymentat a position equivalent to the one previously held by her, lessher net earnings during that period, which payment amountsto the sum of $96.00;(b)Pay unto Lavacla Lindley the sum which she would havereceived as wages for the period from the time of her demotionon November 25, 1941 and subsequent discharge until the time ofher reemployment, at a position equivalent to the one previouslyheld by her, less her net earnings during that period, whichpayment amounts to the sum of $142.00;(c)Post immediately in a conspicuous place at its plant atDallas, Texas, and maintain for a period of at least sixty (60)consecutive days from the date of posting, a notice to its employ-ees' in form and substance as follows :NOTICE TO EMPLOYEESOF,CONRO MANUFACTURING COMPANYThis Notice is posted pursuant to an Order entered by theNational Labor Relations Board, and this Company hereby notifiesits employees, and agrees that :-1.The Company will not in any manner interfere with, restrain,or coerce its employees in the exercise of their rights to self-organ-ization, to form, join, or assist labor organizations, to bargaincollectively through the representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.2.The Company will not discourage membership in Amalga-mated Clothing Workers of America, or any other labor organiza-tion, of its employees, by transferring, laying off, discharging orrefusing to reinstate any of its employees or by discriminatingin any other manner in regard to their hire or tenure of employ-ment,'or any term or condition of their employment.3.Superintendents,AssistantSuperintendents,Foreladies,Foremen and any other supervisory employees 'are instructed'to487498-42-vol' 44-42 658DECISIONS OF. NATIONAL LABOR RELATIONS BOARDtake note of the above direction, and to use diligence in seeing thatthey are carefully followed.4. ,The Company will make whole Pauline Weatherford andLavada Lindley for any loss of pay they have suffered by reasonof their demotion or discharge from time thereof until the timeof their reinstatements, less their net earnings during that period.5.The Company's employees are free to become or remain mem-bers of Amalgamated Clothing Workers of America, and theCompany will not discriminate against any employee because ofmembership in or activities on behalf of that organization.'6.A copy of this notice shall be posted for a period of sixty(60) consecutive days from the date of posting in a conspicuousplace in the Company's plant at Dallas, Texas.CONRO 'MANUFACTURING COMPANY,By J. R. CASSIDY,President.Dated: -, 1942.(d)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order themanner and form in which Conro Manufacturing Company hascomplied with the provisions of this Order.8.It is further stipulated and agreed that any appropriateCircuit Court of Appeals in the United States may, upon appli-cation by the Board, enter its decree enforcing the Order of theBoard in the form above set out. The Respondent waives itsright to contest the entry of such decree and its right to receivenotice of the filing of an application for the entry of such decree.9.Nothing herein contained shall be constituted or taken asan admission by the Respondent of any of the violations of theAct alleged in the aforesaid Complaint.10. It is understood and agreed that this Stipulation embodiesthe entire agreement between the parties and there is no verbalagreement of any kind which varies, alters, or adds to thisStipulation.11. It is understood and agreed that this Stipulation is sub-ject to the approval of the National Labor Relations Board, andshall be of no force or effect unless and until approval by theBoard.'On September 17, 1942, the Board issued its order approving theabove stipulation, making it a part of the record in the case, and pur-suant to Article II, Section 36, of National Labor Relations BoardRules. and Regulations-Series 2, as amended, transferring the pro-ceeding to the Board for the purpose of entering a decision and orderby the Board pursuant to the provisions of the stipulation. CONRO MANUFACTURING COMPANY659Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTConro Manufacturing Company, a Texas corporation, having itsPrincipal office and place of business in Dallas, Texas, is engaged inthemanufacture, sale, and distribution of men's wearing apparel,clothing, and barracks bags.During the last 6 months of 1941, therespondent purchased raw materials valued at approximately a mil-lionand a half dollars, approximately 80 percent of which wasshipped to, the plant from points outside the State of, Texas. ,Atleast 20 percent of the finished products are shipped to States otherthan the State of Texas. The respondent admits that it is engaged incommerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the ' basis of the' above findings of fact, the stipulation, andthe entire,record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Conro Manufacturing Company, Dallas, Texas, itsofficers, agents, successors, and assigns shall :1.Refrain from :(a)Discouraging membership of its employees in AmalgamatedClothingWorkers of America, or any other labor organization, by.,transferring, laying off, discharging, or refusing to reinstate any ofits employees, or by discriminating in any other manner in regard totheir hire or tenure of employment, or any term or condition of theiremployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain, collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other,mutual aid orprotection as guaranteed in Section 7 of the National Labor RelationsAct.2.Take the following actions which will effectuate the policies ofAbe Act :(a)Pay unto Pauline Weatherford the suer which she would havereceived as wages for the period from the time of her discharge on 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 28, 1941, until the time of her reemployment at a positionequivalent to the one previously held by her, less her net earnings dur-ing that period, which payment amounts to the sum of $96.00;(b)Pay unto Lavada Lindley the sum which she would have receivedas wages for the period from the time of her demotion on November25, 1941, and subsequent discharge until the time of her reemployment,at a position equivalent to the, one previously held by her, less her netearnings during that period, which payment amounts to the sumof $142.00;(c)Post immediately and maintain fora period of at least sixty(60) consecutive days from the date of posting, notices in conspicuousplaces throughout its plant, stating (1) that it will not engage in theconduct from which it is ordered to cease and desist 'in paragraphs 1(a) and (b) above; (2) that it will take the affirmative action setforth in paragraphs 2 (a), and (b) of this Order; and (3) that therespondent's employees are free to become or remain members of Amal-gamated Clothing Workers of America, and that the respondent willnot discriminate against any of its employees because of membershipor activity in that organization ;(d) Notify the Regional Director-for the Sixteenth Region in writ-ing within ten, (10) days from the date of this Order the manner andform in which Conro Manufacturing Company has complied with' theprovisions of this Order.